DETAILED ACTION
1.	Claims 1-19 of U.S. Application 16/808832 filed on March 4, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 7-9, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. PGPub No. 20160316121).
Regarding claim 1, Park teaches (see figs. 1 and 2 below) an optical member driving mechanism (title, Abstract), comprising:  
2a movable portion (110), configured to connect an optical member (¶ 64 to ¶ 67);  
3a fixed portion (140), having an accommodating space, wherein the optical member 4is received in the accommodating space (¶ 64 to ¶ 67; ¶ 77 to ¶ 85), and 
the movable portion (110) is movable relative 5to the fixed portion (140); and  6a driving assembly (140, 250, 130) configured to drive the movable portion to move relative 7to the fixed portion (140) (¶ 64 to ¶ 67; ¶ 77 to ¶ 85).
Regarding claim 2/1, Park teaches (see figs. 1 and 2 above) the 2optical member driving mechanism further comprises a magnetic permeability 3member (120), embedded in the movable portion (110) (¶ 64 to ¶ 67).
Regarding claim 7/2/1, Park teaches (see figs. 1 and 2 above) the 2driving assembly comprises a circuit board (250), and the circuit board has a U-shaped structure (fig. 9; ¶ 78; ¶ 79).
Regarding claim 8/2/1, Park teaches (see figs. 1 and 2 above) the 2driving assembly comprises a circuit board (250), the circuit board has a through hole and a 3circuit, and a portion of the circuit is exposed from the through hole (251-2) (figs. 2 and 9; ¶ 78; ¶ 79; ¶ 105).
Regarding claim 9/8/2/1, Park teaches (see figs. 1 and 2 above) the 2driving assembly further comprises a coil (120), and the coil (120) and the circuit (250) are connected at 3the through hole (251-2) by welding (welding is process not given patentable weight in this apparatus claim) (figs. 2 and 9; ¶ 78; ¶ 79; ¶ 105; ¶ 125).
Regarding claim 12/2/1, Park teaches (see figs. 1 and 2 above) the 2driving assembly comprises a circuit board (250) and a coil (120), and the circuit board and the 3coil are electrically connected to each other using surface-mount technology (figs. 2 and 9; ¶ 78; ¶ 79; ¶ 105; ¶ 110; ¶ 125).
Regarding claim 16/2/1, Park teaches (see figs. 1 and 2 above) the optical member driving mechanism further comprises a plurality of damping members (150, 160)15 connected to the fixed portion (140) and the movable portion (110), and the damping members (150, 160) are disposed on a side of the movable portion (110) (¶ 58; ¶ 68 to ¶ 70; ¶ 74; ¶ 100).
Regarding claim 17/16/2/1, Park teaches (see figs. 1 and 2 above) the damping members (150, 160) are situated at the corners of the movable portion (110) (fig. 2; ¶ 58; ¶ 68 to ¶ 70; ¶ 74; ¶ 100).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hayashi et al (Hayashi) (U.S. PGPub No. 20140177056).
Regarding claim 6/2/1, Park teaches the device of claim 2 but does not explicitly teach the 2driving assembly comprises a magnet disposed on the movable portion, and at least a 3portion of the magnetic permeability member is adjacent to the magnet.
However, Hayashi teaches the 2driving assembly comprises a magnet (13) disposed on the movable portion (10), and at least a 3portion of the magnetic permeability member (111) is adjacent to the magnet (13) (figs. 4 and 6; ¶ 36 to ¶ 40) in order to reduce the size of the device (Hayashi, ¶ 12 to ¶ 14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device Park and provide the 2driving assembly comprises a magnet disposed on the movable portion, and at least a 3portion of the magnetic permeability member is adjacent to the magnet as taught by Hayashi in order to reduce the size of the device (Hayashi, ¶ 12 to ¶ 14).
Allowable Subject Matter
8.	Claims 3-5, 10, 11, 13-15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung (U.S. PGPub No. 20180210163) teaches a lens driving apparatus, comprising: a cover member which comprises an upper plate and a side plate extending downwardly from the upper plate; a housing which is located in an inner space formed by the upper plate and the side plate; a base which is positioned below the housing; a first driving unit which is positioned in the housing; a second driving unit which is located in the base and has an electromagnetic interaction with the first driving unit; and a side support member which elastically supports the housing with respect to the base, wherein the cover member comprises a first round portion formed to be rounded in at least a part of portion at which the upper plate and the side plate meet, and the housing comprises a second round portion which is formed in a part of the housing corresponding to the first round portion and has a curvature radius which is smaller than or equal to a curvature radius of the first round portion.
Hu (U.S. PGPub No. 20150331251) teaches a lens driving device which includes: a lens holder including a coil; a frame for receiving the lens holder; a driving circuit board disposed below the frame; a plurality of first conductive elastic bodies disposed in a manner to keep the lens holder moving in a Z-axis direction; and a plurality of second conductive elastic bodies disposed in a manner to keep the frame moving in a direction perpendicular to the Z-axis direction. The lens driving device further comprises a plurality of electrical contact-oriented Z-axis position sensor. The Z-axis position sensor senses the motion of the lens holder in the Z-axis direction. An electronic circuit between a portion of the plurality of electrical contacts and the coil of the lens holder comprises a Molded Interconnect Device and a portion of the first conductive elastic bodies. The Molded Interconnect Device is disposed on the frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834